DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	That the amendment to the claim languages filed on has been fully considered and made of record. Claims 1-15 are now pending in that claims 9-15 are nonelected and requested to be cancelled.  Applicant reserves the right to pursue the subject matter of these claims in a continuing and/or divisional application, and does not intend to dedicate any of the deleted or unselected subject matter to the public.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 9-10 of U.S. Patent No. 10896871 (hereinafter the '871) in view of Inoue (JP 2009-267310).   Although the claims at issue are not identical, they are not patentably distinct from each other because every limitations set forth in this instant application are claimed in the '871 patent as follows:
	The '871 reference claims a circuit board comprising:
	an insulating layer (see claim 1, lines 1-2 of the '871);
	a capacitor which is provided in the insulating layer and which includes a dielectric layer, a first conductor layer provided on a first surface of the dielectric layer and including an opening part, and a second conductor layer provided on a second surface opposite to the first surface of the dielectric layer and including a recess part at a position corresponding to the opening part (compared claim 1, lines 3-10 of the '871); and
	a conductor via provided in the insulating layer, penetrating the dielectric layer, the opening part and the recess part, being in contact with the recess part, and being smaller than the opening part in plan view (compared claim 1, lines 11-15), respectively.
newly added limitations “the recess part being thinner in a laminating direction than the second conductor layer”.  The Inoune teaches such (see Fig. 2b, depicts the recess part 18 of recess 18a being thinner in a laminating direction than the second conductor layer 20).  Therefore, it would have been obvious at the effective filing date of the invention to utilize the known and available teaching of the Inoune as noted above on to the invention of the ‘871 in order obtain the device having the size and thickness ratio as above.
	As applied to claim 2-7, refers to claims 2-6 and 8 of the '871.
	Independent claim 8 of the instant application also met by claim 9 of the '871.
	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al (JP2015018988) in view of Kariya (2006/0245139) and further in view of Inoune (JP2009-267310) or Imahashi et al (JP 63-093198, in light of Fig. 1).
	Sugaya et al discloses the claimed circuit board comprising: an insulating layer 120 (see Figs. 2, 9-10a-b);
	a capacitor 310 which is provided in the insulating layer and which includes a dielectric Iayerl40 , a first conductor layer 220 provided on a first surface of the dielectric layer 140 and including an opening part 380's , and a second conductor layer 230 provided on a second surface opposite to the first surface of the dielectric layer 140 and including a recess part 380 at a position corresponding to the opening part 350/450 (see Figs. 10a-b); and a conductor via 460 provided in the insulating layer 120, penetrating the dielectric layer, the opening part 350, 450, and the recess part 380, being in contact with the recess part 380, and being smaller than the opening part 450 in plane view (see Figs, lla-b).
	Consider that Sugaya et al do not teach the configurations of where "the opening part, and the recess part, being in contact with the recess part, and being smaller than the opening part in plan view. newly claimed limitation “the recess part being thinner in a laminating direction than the second conductor layer” (see Fig. 2b, depicts the recess part 18 (of recess 18a) made of first conductor 18  being thinner in a laminating direction than the second conductor layer 20).
	 Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the invention to employ the teachings of Kariya and Inoue as noted above onto the invention of Sugaya in order to form a built in capacitor having the above configuration requirements for various known benefit that including prolong life, and reliable, etc.,.
	Limitations of claims 2-7 are also met by the combinations teaching as discussed above in view of various known product indicated in Figs. 14-15 of the Sugaya or Figs. 2-3 of the Kariya or Fig. 2b of Inoue or combination thereto, respectively.
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya et al (JP2015018988) in view of Kariya (2006/0245139) and further in view of Inoune (JP2009-267310).
	As applied to claim 8 refer to Figs. 14-15 of the Sugaya depicts an electronic device comprising: a circuit board 110 including an insulating layer 120 (see Figs. 14-15),
	a capacitor 310 which is provided in the insulating layer and which includes a dielectric layer, a first conductor layer provided on a first surface of the dielectric layer and including an opening part, and a second conductor layer provided on a second surface opposite to the first surface of the dielectric layer and including a recess part at a position corresponding to the opening part (see same discussed as claim 1 above), and
	a conductor via provided in the insulating layer, penetrating the dielectric layer, the opening part and the recess part, being in contact with the recess part, and being smaller than the opening part in plan view; and an electronic part mounted on the circuit board, the electronic part 480 including a circuit 490.
	Consider that Sugaya et al do not teach the configurations of where "the opening part, and the recess part, being in contact with the recess part, and being smaller than the opening part in plan view. Applicants refer to the Kariya about Fig. 2B-3 depicts such above where the opening part 42b, being in contact with the recess part (second opening, and being smaller than the opening part 42b in plan view), and further,  Inoue discloses the newly claimed limitation “the recess part being thinner in a laminating direction than the second conductor layer” (see Fig. 2b, depicts the recess part 18 (of recess 18a) made of first conductor 18  being thinner in a laminating direction than the second conductor layer 20).  Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filling date of the invention to employ the teachings of Kariya and Inoue as noted above onto the invention of Sugaya in order to form a built in capacitor having the above configuration requirements for various known benefit that including prolong life, and reliable, etc.

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 1-9 have been considered but are moot because the new ground of rejection (see above).
Note that “A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt